Name: Council Implementing Regulation (EU) 2017/1417 of 4 August 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Europe;  international law;  international security;  international trade
 Date Published: nan

 4.8.2017 EN Official Journal of the European Union LI 203/1 COUNCIL IMPLEMENTING REGULATION (EU) 2017/1417 of 4 August 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) As part of the Union's non-recognition policy of the illegal annexation of Crimea and Sevastopol, the supply of key equipment for the creation, acquisition or development of infrastructure projects in Crimea and Sevastopol in important sectors, including energy, has been prohibited by the Council. (3) Gas turbines, which are a substantial element in the development of new power plants in Crimea, have been supplied from Russia in breach of the contractual provisions for the original sale of the turbines from a company established in the Union to Russia. (4) The purpose of those power plants is to establish an independent power supply for Crimea and Sevastopol, thus supporting their separation from Ukraine and undermining the territorial integrity, sovereignty and independence of Ukraine. Moreover, this action undermines the Union's non-recognition policy of the illegal annexation of Crimea and Sevastopol. (5) In view of the above, additional persons, entities and bodies should be added to the list of persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (6) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of persons and entities referred to in Article 1 Persons Name Identifying information Statement of reasons Date of Listing 158. Andrey Vladimirovich CHEREZOV (TSCHERESOW) Ã §Ã µÃÃ µÃ ·Ã ¾Ã ², Ã Ã ½Ã ´ÃÃ µÃ ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Vice-Minister for Energy of the Russian Federation. DOB: 12.10.1967 POB: Salair, Kemerovskaya Oblast Shares responsibility for the decision to transfer gas turbines that had been delivered by Siemens Gas Turbine Technologies OOO to OAO VO Technopromexport, to be installed in Crimea. This decision contributes to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermines the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017 159. Evgeniy Petrovich GRABCHAK Ã ÃÃ °Ã ±Ã Ã °Ã º, Ã Ã ²Ã ³Ã µÃ ½Ã ¸Ã ¹ Ã Ã µÃ ÃÃ ¾Ã ²Ã ¸Ã  Head of Department in the Energy Ministry of the Russian Federation. DOB: 18.7.1981 POB: Ust-Labinsk, Krasnodar Region Responsible within the Ministry of Energy of the Russian Federation for the development of electro-energetic projects in Crimea. These projects contribute to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermine the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017 160. Sergey Anatolevich TOPOR-GILKA Ã ¢Ã ¾Ã ¿Ã ¾Ã-Ã Ã ¸Ã »Ã ºÃ °, Ã ¡Ã µÃÃ ³Ã µÃ ¹ Ã Ã ½Ã °Ã Ã ¾Ã »Ã Ã µÃ ²Ã ¸Ã  Director General of OAO VO TPE until its insolvency, Director General of OOO VO TPE. DOB: 17.2.1970 In his capacity as Director General of OOO VO TPE, he led the negotiations with Siemens Gas Turbine Technologies OOO regarding the purchase and delivery of the gas turbines for a power plant in Taman, Krasnodar region, Russian Federation. He was responsible for the transfer of the gas turbines to Crimea. This contributes to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermines the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017 Entities Name Identifying information Statement of reasons Date of Listing 38. OAO VO Technopromexport (OAO VO TPE) AKA: Open Joint Stock Company Foreign Economic AssociationTechnopromexport Ã Ã Ã ºÃÃ Ã Ã ¾Ã µ Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾Ã µ Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã ¾ Ã Ã ½Ã µÃ Ã ½Ã µÃ Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã Ã µÃ Ã ºÃ ¾Ã µ Ã ¾Ã ±Ã Ã µÃ ´Ã ¸Ã ½Ã µÃ ½Ã ¸Ã µ Ã ¢Ã µÃ Ã ½Ã ¾Ã ¿ÃÃ ¾Ã ¼Ã Ã ºÃ Ã ¿Ã ¾ÃÃ  Address: 119019, Moscow, Novyi Arbat str., 15, building 2 Registration date: 27.7.1992 State Registration Number: 1067746244026 Tax Registration Number: 7705713236 Contracting party with Siemens Gas Turbine Technologies OOO, OAO VO TPE purchased gas turbines declared to be destined for a power plant in Taman, Krasnodar region, Russian Federation, and as the contractor was responsible for the transfer of the gas turbines to OOO VO TPE which in turn transferred them to be installed in Crimea. This contributes to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermines the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017 39. OOO VO Technopromexport (OOO VO TPE) AKA: Limited Liability Company Foreign Economic AssociationTechnopromexport Ã Ã ±Ã Ã µÃ Ã Ã ²Ã ¾ Ã  Ã ¾Ã ³ÃÃ °Ã ½Ã ¸Ã Ã µÃ ½Ã ½Ã ¾Ã ¹ Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã µÃ ½Ã ½Ã ¾Ã Ã Ã Ã  Ã Ã ½Ã µÃ Ã ½Ã µÃ Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã Ã µÃ Ã ºÃ ¾Ã µ Ã ¾Ã ±Ã Ã µÃ ´Ã ¸Ã ½Ã µÃ ½Ã ¸Ã µ Ã ¢Ã µÃ Ã ½Ã ¾Ã ¿ÃÃ ¾Ã ¼Ã Ã ºÃ Ã ¿Ã ¾ÃÃ  Address: 119019, Moscow, Novyi Arbat str., 15, building 2 Registration date: 8.5.2014 State Registration Number: 1147746527279 Tax Registration Number: 7704863782e Current owner of the gas turbines originally supplied by Siemens Gas Turbine Technologies OOO to OAO VO TPE. OOO VO TPE transferred the gas turbines to be installed in Crimea. This contributes to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermines the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017 40. ZAO Interavtomatika (IA) AKA: Ã Ã Ã  ÃÃ ½Ã Ã µÃÃ °Ã ²Ã Ã ¾Ã ¼Ã °Ã Ã ¸Ã ºÃ °, CJSC Interavtomatika Address: 115280, Moscow, Avtozavodskaya st., 14, Registration Date: 31.1.1994 State Registration Number: 1037739044111 Tax Registration Number: 7725056162 Company specialised in control and communication systems for power plants, which has entered into contracts for projects concerning the building of the power plants and the installation of gas turbines in Sevastopol and in Simferopol. This contributes to establishing an independent power supply for Crimea and Sevastopol as a means of supporting their separation from Ukraine, and undermines the territorial integrity, sovereignty and independence of Ukraine. 4.8.2017